Opinion

PER CURIAM.
In these actions to foreclose tax liens, the owner of the equity of redemption with respect to several parcels of land appeals from the trial court’s denial of his motions to open the judgments of strict foreclosure for the purpose of extending the law days. The decision whether to open a foreclosure judgment rests in the discretion of the trial court. General Statutes *328§ 49-15. After a review of the record, we conclude that the trial court did not abuse its discretion in this case. See New Haven Savings Bank v. Gurland, 3 Conn. App. 508, 489 A.2d 1070 (1985).
The judgments are affirmed and the case is remanded for the purpose of setting new law days.